Citation Nr: 1704261	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 24, 2011, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to March 2002.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2010, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in February 2011 and January 2013.  Based upon subsequent development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, a January 2012 decision by the Appeals Management Center (AMC) granted an increased 70 percent disability rating for PTSD, effective June 28, 2011; however, the Veteran's increased rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes here that the assigned effective date for the increased 70 percent disability rating was meant to reflect the date of the Veteran's June 2011 VA examination; however, the June 2012 VA examination report documents that the actual date of the examination was June 24, 2011, while the electronic note was signed by the VA examiner on June 28, 2011.  Therefore, the Board finds that the proper effective date of the 70 percent disability rating is June 24, 2011, and the Board has properly recharacterized the issue on appeal and considered the proper staged rating periods accordingly.  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested by symptoms such as depression, anxiety, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), audiovisual hallucinations, irritability, passive suicidal ideation, obsessional rituals, irritability, and impaired judgment, in addition to GAF scores ranging from 42 to 65, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an increased 70 percent disability rating, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's increased rating claim, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within an August 2007 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

VA provided relevant examinations in December 2007, June 2010, June 2011, and May 2016.  The examinations of record are adequate because they were based on thorough psychiatric examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor her attorney has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's July 2007 claim, or from July 2006 to the present.  Additionally, the Board has considered the staged rating periods assigned by the RO, effective June 28, 2011, as well as whether any additional staged ratings are warranted; however, the record does not support the assignment of any additional staged rating periods during the pendency of the appeal.  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling prior to June 28, 2011 and as 70 percent disabling thereafter under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

II.A.  Prior to June 24, 2011  

Turning to the evidence of record during the relevant temporal period prior to June 24, 2011, VA treatment records from September 2007 document that the Veteran appeared alert and oriented, with a constricted affect and moderate anxiety; she reported ongoing sleep impairment with resolved hallucinations and denied current suicidal ideation, although her history of chronic intermittent suicidal ideation was noted.  

Upon VA examination in December 2007, the Veteran reported an increase in panic symptoms and anxiety during the summer months, when she left her job impulsively due to increased irritability and mania.  She reported symptoms including depressions lasting several months at a time, sleep impairment with nightmares, increased talkativeness, flight of ideas, racing thoughts, intrusive thoughts, avoidance, decrease in friendships, hypervigilant, exaggerated startle response, outbursts of irritability and anger, a decrease in goal directed activities, excessive unrestrained buying sprees, and occasionally indiscriminate sexual behavior.  The examiner noted her very consistent work history since her discharge from the military, although she was currently looking for work as a waitress.  
The Veteran reported a conflictual relationship with her boyfriend and noted that she had lost many friendships in recent years, which she attributed to her erratic behavior and instability.  She reported living with her parents or her boyfriend and stated that she spent much of her time in front of the computer or television, but that she was independent with instrumental activities of daily living and hygiene.  Upon mental status examination, the Veteran appeared alert and oriented, without impaired thought processes or psychotic processes.  She denied any current auditory or visual hallucinations but reported hearing voices and seeing things on her periphery the year before.  Her memory was normal, and there was no evidence of impaired attention or concentration.  The examiner diagnosed chronic PTSD and bipolar disorder, not otherwise specified (NOS), with a GAF score of 53, and concluded that the Veteran's psychiatric symptoms suggested a moderate impact on her social functioning and a moderate to severe impact on her occupational functioning, although the examiner ultimately concluded that the Veteran was capable of employment.  

VA treatment records from December 2007 document that the Veteran continued to experience sleep impairment and that she was not yet working.  She stated that her friend told her she spoke rapidly; it was noted that her speech was pressured but not overproductive.  

In February 2008, she reported increased irritability and agitation.  She was living with her parents and her boyfriend and working at a restaurant with variable shifts.  She noted episodic rage reactions without violence, and worsening sleep impairment.  

Private treatment records from July 2008 document that the Veteran sought psychiatric care after moving from New York to Arizona.  Upon examination, she denied audiovisual hallucinations, suicidal ideation, and homicidal ideation.  Her assigned GAF score was 45.  In August 2008, she reported symptoms including intrusive memories, increased startle response, and irritability.  Upon mental status examination, she appeared alert and oriented, with appropriate grooming, distressed mood, blunted affect, logical thoughts and intact memory; she reported passive suicidal ideation without plan but denied homicidal ideation, hallucinations, and delusions.  Her assigned GAF scores that month varied from 42 to 45.  

VA treatment records from January 2009 document that her diagnosed bipolar disorder was stable and managed by mental health treatment.  In April 2009, she reported some irritability, but denied suicidal ideation; her assigned GAF score was 65.  In July 2009, she reported that the past two months had been chaotic, including spending money which she could not account for, missing work, and breaking up with her boyfriend and reconciling with plans to move in together.  She denied mania other than her spending spree and noted she had been sleeping well.  Later that same month, she reported that she was fired for missing work.  Upon mental status examination, she appeared alert and oriented, with depressed mood, but logical thoughts and normal speech; she denied current suicidal or homicidal ideation, and variously denied audiovisual hallucinations and reported hearing voices sometimes.  In August 2009, the Veteran failed to report for a scheduled appointment; however, she was not felt to be at high risk for self-harm.  Upon mental status examination in October 2009, she appeared oriented and well-groomed with good hygiene, normal behavior, speech, and affect, and logical thought processes, without delusions or obsessions.  She denied suicidal or homicidal ideation and audiovisual hallucinations.  Her current GAF score was 60, and her three previous scores (in May 2009, July 2009, and September 2009) were consistently 65.  The physician noted her bipolar disorder with impulsive lifestyle, including substance abuse, but stated that she was not at high risk for self-harm and was future oriented, with social supports.  In November 2009, the Veteran complained of sleep impairment with nightmares every night; she reported that she had not used drugs in a week and a half and wanted to stop altogether.  In December 2009, the Veteran failed to report for a scheduled appointment; upon follow up, she continued to report trouble sleeping.  

VA treatment records from February 2010 document the Veteran's ongoing sleep impairment, with high anxiety.  She reported feeling like things were spinning out of control.  Upon mental status examination, she appeared oriented and well groomed, with good hygiene, normal behavior and speech, appropriate affect, and logical thought processes, without delusions or obsessions.  She denied suicidal or homicidal ideation and audiovisual hallucinations.  In June 2010, the Veteran reported feeling depressed then manic; she continued to report chronic sleep impairment and noted that she could not make early morning appointments.  

Upon VA examination in June 2010, the Veteran reported extreme depression and suicidal ideation over the past week, near to the point of being hospitalized.  
She reported that she stopped taking her psychiatric medications in November 2009, as they were only minimally effective, and reported current symptoms including extreme anxiety, isolation (only leaving home for necessities like groceries and appointments), substance abuse, depression, intrusive recollections, and chronic sleep impairment with nightmares.  The examiner noted that the severity of the Veteran's symptoms was moderate to high, with chronic and continuous frequency without remission.  Regarding her psychosocial adjustment, the Veteran reported that she dropped out of college courses in the fall of 2009 and that she lacked close friendships, including losing her closest friend in the past month due to her mental health issues, but she also reported a fairly close relationship with her current roommate.  She reported past verbal confrontations with others and stated that she preferred to spend time at home and avoid going out.  The examiner noted the Veterans tendency to isolate, with minimal capacity to appropriately interact with other people, although she was capable of basic activities of daily living.  Regarding her work history, she reported having eight jobs since discharge from active service, including five jobs in the past two years, and noted that her last employment was in July 2010, although she lost her job due to missing excessive work due to difficulty dealing with her mental health issues.  Upon mental status examination, she was alert and oriented, with normal speech and without impairment of thought processes or communication, although she reported some memory loss and impairment with increased forgetfulness.  She also reported some obsessive behaviors (including excessive cleaning and a need to have things symmetrical and balanced in her home), occasional panic attacks, daily depression and anxiety, impulse control issues (including some impulsive spending), occasional auditory hallucinations (including hearing voices an old man reading a story and at other times hearing constant radio static), and daily passive suicidal ideation (with a recent plan that she did not act upon).  She was able to maintain personal hygiene and basic activities of daily living.  The examiner diagnosed PTSD and assigned a current GAF score of 50 (with a score of 55 over the past year).  The examiner noted that the Veteran had shown a worsening of her functional status with employment and social relationships, although her self-care capacities were unchanged.  The examiner stated that the link between her PTSD symptoms and decreased employment and social functioning was strong, and that her prognosis for improvement was fair to poor at best, contingent upon her ability to follow through with treatment.  In conclusion, the examiner noted that the Veteran's symptoms caused clinically significant distress and impairment for her in social and occupational areas of functioning, although she appeared to be employable despite her depression and anxiety that hinders her capacity to function effectively in a work setting.  

VA treatment records from June 2010 document that upon mental status examination, the Veteran appeared alert, oriented, and well-groomed, with good hygiene, and normal behavior, speech, memory, and thought processes, without delusions or obsessions, suicidal or homicidal ideation, or audiovisual hallucinations.  Her three most recent GAF scores ranged from 55 to 60, and it was noted that her PTSD was increasingly stable since starting prescription Abilify.  In July 2010, the Veteran reported ongoing anxiety regarding her unemployment.  She stated that she spent her time at home cleaning, watching television, and using the computer; she reported social contact with her roommate and a friend in New York, although she also reported problematic relationships and experiences with family and friends.  In November 2010, the Veteran again appeared alert, oriented, and well-groomed, with good hygiene, and normal behavior, speech, memory, and thought processes, without delusions or obsessions, suicidal or homicidal ideation, or audiovisual hallucinations; her assigned GAF score was 60.  

At the November 2010 Board hearing, the Veteran testified that she was depressed just about every day, and that anxiety kept her from leaving the house except for grocery shopping and appointments.  She stated that anxiety and sleep impairment prevented employment and noted that she dropped her college courses in the fall of 2009.  She reported a lack of friends, although she noted two that she associated with daily, and some long-term friends in New York; she also stated that she currently lived alone, but that in the past, having a roommate had helped avoid isolation.  She endorsed symptoms including chronic sleep impairment with audio hallucinations (including hearing static on the radio and an old man telling a story), daily passive suicidal ideation, short-term memory impairment, obsessive traits regarding organizations and cleaning, and panic attacks two times per week.  

VA treatment records from February 2011 document that the Veteran remained largely sedentary, although she had looked into a local softball team.  Upon mental status examination, she appeared alert and oriented, with good hygiene, normal behavior, speech, and thought processes, without delusions, obsessions, suicidal or homicidal ideation, or audiovisual hallucinations.  Her memory, attention, and concentration were intact, and her current GAF score was 60.  In April 2011, she reported panic attacks, nightmares, depression, and fleeting suicidal ideation; upon mental status examination, she was alert and oriented, with good hygiene, normal behavior, speech, and thought processes, without delusions, obsessions, suicidal or homicidal ideation, or audiovisual hallucinations.  Her memory, attention, and concentration were also intact.  

An SSA determination and transmittal from early June 2011 documents that the Veteran was not disabled due to her primary anxiety disorder and secondary affective disorder.  

Based upon the evidence of record prior to June 24, 2011, including that specifically discussed above, and after resolving reasonable doubt in favor of the Veteran, the Board concludes that an increased disability rating of 70 percent, but no higher is warranted for the rating period prior to June 24, 2011, as the Veteran's psychiatric symptoms for the period generally approximate the rating criteria for an increased 70 percent disability rating.  

The Board acknowledges that the Veteran has reported prior passive suicidal ideation, obsessional rituals, and ongoing depression and anxiety.  Additionally, the Veteran has reported problems with anger and irritability which are consistent with impaired impulse control, although there do not appear to be documented episodes of physical violence.  Additionally, the Veteran has consistently shown impaired judgment, as evidence by her reports of excessive spending, relocation, and indiscriminate sexual behavior.  Moreover, the Board has also considered the Veteran's assigned GAF scores during the rating period, which ranged from 42 to 65, which reflect mild to serious symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the Board has considered the June 2011 VA examiner's opinion that the large variations in the Veteran's documented GAF scores from 2007 to 2011 were not surprising given that it was typical for individuals with borderline personality disorder to have a wide range of functioning, contingent upon their processing of current life events.  Accordingly, the Board has considered the Veteran's GAF scores during the rating period prior to June 24, 2011 as one probative factor indicative of predominantly moderate to serious symptoms consistent with an increased 70 percent disability rating for Veteran's PTSD prior to June 24, 2011.  

In sum, the Board concludes that for the rating period on appeal prior to June 24, 2011, the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  However, the Veteran's has not shown total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that an increased disability rating of 70 percent for the Veteran's PTSD is warranted for the rating period on appeal prior to June 24, 2011.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From June 24, 2011  

Upon VA examination on June 24, 2011, the Veteran appeared alert and oriented, with rapid speech, constricted affect, anxious mood, intact memory, and unremarkable thought processes without delusions or hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  She reported chronic sleep impairment, with panic attacks three to four times per week, and daily suicidal ideation, without homicidal ideation, and fair impulse control without episodes of violence.  The examiner concluded that the Veteran's psychosocial functioning was moderately impaired due to her symptoms, while her cognitive functioning was within normal limits, and she could complete activities of daily living independently.  The examiner identified the Veteran's moderate episodic symptoms including recurrent and intrusive distressing recollections, avoidance, restricted affect, sense of a foreshortened future, chronic sleep impairment, and irritability with outbursts of anger.  The examiner diagnosed PTSD and borderline personality disorder (which were mutually aggravating) with a current GAF score of 58.  Regarding the large variations in the Veteran's documented GAF scores (ranging from 42 to 65) from 2007 to 2011, the examiner stated that it was not surprising, as it was typical for individuals with borderline personality disorder to have a wide range of functioning, contingent upon their processing of current life events.  The examiner concluded that the Veterans current GAF score of 58 and 60 during the past year indicated stability in her functioning over the past year, with moderate symptoms and moderate difficulty in social and occupational functioning.  

VA treatment records from July 2011 to September 2011 document the Veteran's reports of depression, panic attacks three to four times per week, chronic sleep impairment, and fleeting suicidal ideation.  Upon mental status examination, she appeared alert, oriented, and well-groomed with good hygiene, with normal behavior, affect, and thought processes.  Memory, attention, and concentration were good, without noted delusions, obsessions, or audiovisual hallucinations.  Her GAF scores from November 2010 through August 2011 remained consistent at 60.  

SSA disability records from May 2012 document an unfavorable decision regarding her application for SSA disability benefits.  The SSA administrative law judge (ALJ) noted that the Veteran's conditions resulted in mild limitation on her activities of daily living; social functioning; concentration, persistence, and pace, with no documented episodes of decompensation.  In sum, the ALJ found that the Veteran's mental impairment was nonsevere; moreover, her physical and mental impairments, considered singly and in combination, did not significantly limit her ability to perform basic work activities.  

Correspondence from the Veteran's private treatment facility in May 2015 documents that the Veteran had not been seen during the previous seven years; moreover, as their records retention policy only covered the past seven years, there were no more current records regarding the Veteran.  

The Veteran was most recently afforded a VA PTSD examination in April 2016.  The examiner noted her diagnoses of PTSD and bipolar disorder.  Upon mental status examination, the Veteran appeared alert and oriented, with appropriate grooming, full affect, and anxious mood.  Her behavior, speech, and thought processes were normal, without delusions, although she reported audiovisual hallucinations including occasionally seeing rodents or bugs moving around her house, or hearing music or voices.  Her memory was also grossly intact, although she reported significant difficulty with concentration, focus, and forgetfulness.  Her insight and judgment were fair to good, given that she was actively pursuing psychiatric treatment; however, she also reported hypomanic episodes of increased energy, impulsiveness, and poor judgment (such as buying things she doesn't need or cannot afford, taking on jobs or responsibilities which are too much to handle or are none of her business, doing things that could get her in trouble if she was caught, and indiscriminate sexual activity).  She also reported passive suicidal ideation two months prior, without plan or intention, but denied homicidal ideation.  The VA examiner identified the following psychiatric symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control without violence.  The examiner concluded that the Veteran's level of occupational and social impairment with regards to her psychiatric diagnoses was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; the examiner further stated that it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each diagnosed mental disorder, as her diagnoses interacted, reinforced, and exacerbated each other in complex and multifaceted ways.  The examiner stated that the Veteran's condition resulted in moderate to severe impact upon interpersonal relatedness; attention, concentration, and memory; and motivation and drive; therefore, the examiner concluded that when taken as a whole, the Veteran's difficulties with concentration, retaining instructions and carrying them out, excessive absences due to mental illness, and significant interpersonal problems would make it exceedingly difficult for her to secure and maintain gainful employment.  

Given the evidence discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from June 24, 2011, and the preponderance of the evidence weighs against the Veteran's claim for an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, the Veteran did not display gross impairment in thought processes or communication during VA examinations throughout the rating period; rather mental status examinations showed such functions were normal and intact.  Additionally, while the Veteran has reported consistent audiovisual hallucinations, she has not reported delusions; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  To the extent that the Veteran reported ongoing passive suicidal with occasional plan, VA treatment records consistently document that she is not at high risk for self-harm, or a danger to others, such as by manifestations of physical violence or grossly inappropriate behavior.  Additionally, while the Veteran has reported some forgetfulness and impaired memory, the Veteran has not displayed disorientation to time or place; or memory loss for names of close relatives, her own occupation, or her own name.  

Therefore, the Board finds that the assigned 70 percent disability rating most closely approximates the Veteran's PTSD symptoms from June 24, 2011, and that an increased disability rating in excess of 70 percent is not warranted for any period on appeal.  Therefore, the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the staged disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability ratings for her level of impairment.  In other words, she did not have any symptoms from her service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased 70 percent disability rating, but no higher, for PTSD is granted for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


